Exhibit 99.3 ICON p.l.c. and Subsidiaries Consolidated Financial Statements Year ended 31 December 2013 Registered number145835 Directors’ Report and Consolidated Financial Statements Contents Page Directors and Other Information 2 Directors’ Report 3 Statement of Directors’ Responsibilities 9 Independent Auditor’s Report 10 Statement of Accounting Policies 12 Consolidated Income Statement 27 Consolidated Statement of Comprehensive Income 28 Consolidated Statement of Financial Position 29 Consolidated Statement of Changes in Equity 30 Consolidated Statement of Cash Flows 32 Notes to Consolidated Financial Statements 33 Company Statement of Financial Position Company Statement of Changes in Equity Company Statement of Cash Flows Notes to Company Financial Statements Reconciliation between IFRS and US Accounting Principles Appendix A: Risk Factors 1 Directors’ and Other Information Directors Thomas Lynch (British – Chairman of the Board) (1) (2) (3) (4) Ciaran Murray (Irish – Chief Executive Officer) (4) Dr. John Climax (Irish – Non-Executive) (5) Dr. Ronan Lambe (Irish – Non-Executive) (5) Prof. Dermot Kelleher (Irish – Non-Executive) (1)(5) Declan McKeon (Irish – Non-Executive) (1) (3) Prof. William Hall (Irish – Non-Executive) (1) (2) (3) (5) Mary Pendergast (American – Non-Executive) (2) (5) Dr. Hugh Brady (Irish – Non-Executive) (1) Member of Audit Committee (2) Member of Compensation and Organisation Committee (3) Member of Nominating and Governance Committee (4) Member of Execution Committee (5) Member of Quality Committee Company secretary Diarmaid Cunningham Registered office South County Business Park Leopardstown Dublin 18 Auditors KPMG Chartered Accountants 1 Stokes Place St. Stephens Green Dublin 2 Solicitors A & L Goodbody International Financial Services Centre North Wall Quay Dublin 1 Cahill Gordon Reindel LLP 80 Pine Street NY10005 USA Registrars Computershare Investor Services (Ireland) Limited Herron House Corrig Road Sandyford Industrial Estate Dublin 18 Bankers Citibank Canada Square Canary Warf London E14 5LB United Kingdom JP Morgan Chase Bank N.A. 4 New York Plaza New York NY 10004 USA 2 Directors’ Report The Directors present their report and audited Consolidated and Company financial statements of ICON p.l.c. (“the Company” or “ICON”), a public limited company incorporated in the Republic of Ireland, and its subsidiary undertakings (“the Subsidiaries”, with the Company and the Subsidiaries being together “the Group”) for the year ended 31 December 2013. The Company’s ordinary shares are traded on the NASDAQ market. The Company is considered a foreign private issuer in the US and accordingly it is not subject to the same ongoing regulatory requirements as a US registered company with a primary listing on the NASDAQ market. These Consolidated and Company financial statements (together “the financial statements”) for the year ended 31 December 2013 are prepared in accordance with IFRS as adopted by the EU and meet the reporting requirements pursuant to Irish Company Law.In addition to the consolidated financial statements contained in this annual report, we also prepare separate consolidated financial statements on Form 20-F pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (SEC) and in accordance with accounting principles generally accepted in the United States (U.S. GAAP).The Form 20-F under U.S. GAAP is a separate document, a copy of which may be obtained from the Company’s website www.iconplc.com. IFRS differs in certain respects from U.S. GAAP, details of which are set out on pages 114 to 117 of this annual report. Principal activities, business review and future developments The Group is a contract research organisation (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. The Group specialises in the strategic development, management and analysis of programmes that support all stages of the clinical development process - from compound selection to Phase I-IV clinical studies. The Company’s mission is to accelerate the development of drugsthat save lives and improve the quality of life.Our vision is to be the Global CRO partner of choice for the Biopharma industry by delivering best in class information, solutions and performance in clinical and outcomes research. The Group believes that it is one of a select number of CRO’s with the expertise and capability to conduct clinical trials in most major therapeutic areas on a global basis and has the operational flexibility to provide development services on a stand alone basis or as part of an integrated “full service” solution. At 31 December 2013, the Group had approximately 10,300 employees, in 77 locations in 38 countries. During the year ended 31 December 2013, the Group derived approximately 43.6%, 45.4% and 11.0%of its net revenue in the United States, Europe and Rest of World, respectively. Headquartered in Dublin, Ireland, the Group began operations in 1990 and has expanded the business predominately through internal growth, together with a number of strategic acquisitions to enhance its capabilities and expertise in certain areas of the clinical development process. Its principal executive office is located at: South County Business Park, Leopardstown, Dublin 18, Republic of Ireland. The contact telephone number of this office is 353 (1) 291 2000. On 29 March 2014 the Company agreed to acquire, subject to certain closing conditions that did not occur prior to filing these financial statements, 100% of the common stock of Aptiv Solutions (“Aptiv”), a global biopharmaceutical and medical device development services company and leader in adaptive clinical trials. Aptiv offers full-service clinical trial consulting and regulatory support for drugs, medical devices and diagnostics with a specific focus on strategy to increase product development efficiency and productivity. It is a market leader in the integrated design and execution of adaptive clinical trials for exploratory and late phase development as well as being an industry leader in medical device and diagnostic development in key medical technology segments. In addition to boosting the Company’s service capabilities, Aptiv Solutions will also strengthen the Company’s international presence through the addition of over 850 highly qualified and experienced professionals in the United States, Europe and Japan. On 15 February 2013, the Group acquired the Clinical Trial Services Division of Cross Country Healthcare, Inc.Cross Country Healthcare’s Clinical Trial Services Division includes US resourcing providers, ClinForce and Assent Consulting, whose services include contract staffing, permanent placement and functional service provision (“FSP”). The division also includes AKOS, a leading US and EU provider of pharmacovigilance and drug safety services. ClinForce and Assent have been combined with ICON’s FSP division, DOCS, creating a leader in global resourcing and FSP, while AKOS has been combined with the services offered by ICON’s medical and safety services team. 3 Directors’ Report (continued) On 17 December 2012 the Company’s shareholders voted in favour of terminating the Company’s ADR programme and replacing its ADRs with a direct listing of its shares on NASDAQ. The company also decided to cancel the Company’s secondary listing on the official list of the Irish Stock Exchange, mainly due to the very low levels of liquidity in the Company’s shares on this exchange.This followed a review by the Company of its share trading arrangements with the objective of ensuring that the arrangements in place are appropriate to the size, scale and locations of the business, are conducive to supporting a liquid market in the Company’s shares, enhance the Company’s profile and attractions for a wide range of international investors, and that the costs and maintenance of the associated trading arrangements are proportionate to the expected benefits.The last day of trading of the Company’s shares on the Irish Stock Exchange was 29 January 2013 with the Company’s delisting from the Irish Stock Exchange being effected as of 30 January 2013.Direct trading of the Company’s shares on NASDAQ commenced on 4 February 2013. In 2014, the Group looks forward to increasing its geographic presence through the addition of new offices and expanding the scale and range of its service offering. Results and dividends The results for the year are as shown on page 27 of these financial statements. The Directors do not propose the payment of a dividend for the year ended 31 December 2013. The following table sets forth for the periods indicated certain financial data as a percentage of net revenue and the percentage change in these items compared to the prior period, being the key performance indicators used by management. The trends illustrated in the following table may not be indicative of future results. Year ended Year ended 31 December 31 December As a percentage of net revenue Percentage change in period Net revenue 100% 100% 19.8% Direct costs (excluding exceptional items) 63.2% 64.3% 17.8% Other operating expenses (excluding exceptional items) 27.0% 29.0% 11.5% Operating profit (excluding exceptional items) 9.8% 6.7% 74.8% Exceptional items 0.7% 0.5% 66.1% Operating profit (including exceptional items) 9.1% 6.2% 75.5% Twelve months ended 31 December 2013 compared to twelve months ended 31 December 2012 Net revenue for the year increased by $221.1 million, or 19.8%, from $1,115.0 million for the year ended31 December2012 to $1,336.1 million for the year ended 31 December 2013.For the year ended 31 December 2013 we derived approximately 43.6%, 45.4% and 11.0% of our net revenue in the United States, Europe and Rest of World, respectively. 4 Directors’ Report (continued) Direct costs (excluding exceptional items) for the year ended 31 December 2013 increased by $128.0 million, or 17.8%, from $717.1 million for the year ended 31 December 2012 to $845.1 million for the year ended 31 December 2013. Direct costs consist primarily of compensation, associated fringe benefits and share based compensation expense for project-related employees and other direct project driven costs. The increase in direct costs during the period arose from an increase in headcount and a corresponding increase in personnel related expenditure of $131.6 million offset by a decrease in other direct project related costs of $3.6 million.As a percentage of net revenue, direct costs (excluding exceptional items) have decreased from 64.3% for the year ended 31 December 2012 to 63.2% for the year ended 31 December 2013. Other operating expenses (excluding exceptional items) for the year ended 31 December 2013 increased by $37.1 million, or 11.5%, from $323.2 million for the year ended 31 December 2012 to $360.3 million for the year ended 31 December 2013. The increase in other operating expenses (excluding exceptional items) for the period arose primarily from an increase in personnel related expenditure of $24.3 million, an increase in facilities and related costs of $4.9 million, an increase in other general overhead costs of $4.1 million and an increase in depreciation and amortisation expense of $3.8 million, arising principally as a result of the increased amortisation of acquired intangibles and our continued investment in facilities and equipment to support the Company’s growth. As a percentage of net revenue, other operating expenses (excluding exceptional items), decreased from 29.0% for the year ended 31 December 2012 to 27.0% for the year ended 31 December 2013. Exceptional charges of $9.0 million were recorded during the year ended 31 December 2013. During 2013 the Company conducted a review of its operations. This review resulted in the adoption of an initial restructuring plan, which included the closure of its Phase I facility in Omaha, Nebraska. This followed the expansion of the Company’s Phase I facility in San Antonio, Texas and the consolidation of the Company’s US Phase I capabilities in this location. The restructuring plan also included resource rationalisations in certain areas of the business to improve resource utilisation. A further restructuring plan was also adopted during 2013 which resulted in resource rationalisations in order to improve operating efficiencies and reduce expenses (see note 7 Exceptional items for further information). As a result of the above, operating profit increased by $52.3 million, or 75.5%, from $69.3 million for the year ended 31 December 2012 ($74.7 million excluding restructuring charges) to $121.6 million for the year ended 31 December 2013 ($130.6 million, or 74.8% excluding restructuring charges). As a percentage of net revenue, income from operations increased from 6.2% of net revenues for the year ended 31 December 2012 (6.7% excluding restructuring charges) to 9.1% of net revenues for year ended 31 December 2013 (9.8% excluding restructuring charges). Financing expense for the period decreased from $1.9 million for the year ended 31 December 2012 to $1.3 million for the year ended 31 December 2013.Financing expense for the year ended 31 December 2013 includes $0.2 million (2012: $0.9 million) in respect of fair value movement relating to acquisition contingent consideration. Interest income for the year decreased from $1.2 million for the year ended 31 December 2012 to $1.0 million for the year ended 31 December 2013. Even though our U.S. dollar cash balances increased significantly during the year, a historical low level of interest rates payable on U.S. dollars resulted in a reduction of our interest income in comparison to 2012. Provision for income taxes for the period increased from $10.4 million for the year ended 31 December 2012 to $14.2 million for the year ended 31 December 2013.The Company’s effective tax rate for the year ended 31 December 2013 was 11.7% compared with 15.1% for the year ended 31 December 2012. Excluding the impact of exceptional items recognised during the year ended 31 December 2013 the Company’s effective tax rate was 12.3% for the year ended 31 December 2013 compared with 14.9% for the year ended 31 December 2012. The Company’s effective tax rate is principally a function of the distribution of pre-tax profits in the territories in which it operates. Risks and uncertainties Details of the principal risks and uncertainties facing the Group are set out in Appendix A of this annual report. Financial risk management The Group’s financial instruments comprise cash and cash equivalents, current asset investments, finance lease obligations and negotiated bank facilities.The main purpose of these financial instruments is to fund the working capital requirements of the Group, the cost of new acquisitions and continued growth.The principal financial risks facing the Group include currency rate risk, interest rate risk, credit risk and liquidity risk, further details of which are set out in note 25 to the Consolidated financial statements and note 10 to Company financial statements. The Group does not undertake any trading activity in financial instruments.The Group did not enter into any material derivative transactions during 2013 or 2012. 5 Directors’ Report (continued) Subsequent events Details of subsequent events are set out in note 30 to the financial statements. Directors and Secretary In January 2013 Mr Thomas Lynch was appointed Chairman of the Board of Directors of the Company. On 31 December 2012 Dr Bruce Given retired as Chairman of the Board of Directors of the Company. On 21 February 2013 Professor William Hall was appointed a Director of the Company. On 22 July 2013 Dr. Bruce Given retired as a Director of the Company.On 18 February 2014 Mary Pendergast was appointed a Non-Executive Director of the Company.On 29 April 2014 Dr. Hugh Brady was appointed a Non-Executive Director of the Company. Details of Directors’ interests in the Group’s shares are set out in note 8 to the financial statements. Directors’ remuneration Details of the Directors’ remuneration are set out in the note 8 to the Consolidated financial statements. Directors power to purchase and allot company shares Subject to the provisions of the Companies Acts 1963 to 2013 the Company may purchase any of its shares.Every contract for the purchase of shares, or under which the Company may become entitled or obliged to purchase shares in the Company shall be authorised by a special resolution of the Company.The Company may cancel any shares so purchased or may hold them as treasury shares or re-issue them. On 27 October 2011 the Company announced its intention to commence a share repurchase program of up to $50 million. On 22 November 2011 the Company entered into two separate share repurchase plans of up to $10 million each, covering the periods 23 November 2011 to 31 December 2011 and 1 January 2012 to 20 February 2012 respectively.On 21 February 2012 the Company entered into a further share repurchase plan of up to $20 million, covering the period 22 February 2012 to 22 April 2012. On27 April 2012 the Company entered into a fourth share repurchase plan of up to $20 million, covering the period 27 April 2012 to 18 July 2012. On 30 July 2012 the Company entered into a fifth share repurchase plan of up to $10 million, covering the period 30 July 2012 to 26 October 2012. Further details of the share repurchase programme can be found in note 23 to the financial statements. Rights and Obligations attaching to the Company’s shares The share capital of the Company is €6,000,000 divided into 100,000,000 ordinary shares of €0.06.Holders of ordinary shares will be entitled to receive such dividends as may be recommended by the board of Directors of the Company and approved by the shareholders and/or such interim dividends as the board of Directors of the Company may decide. On liquidation or a winding up of the Company, the par value of the ordinary shares will be repaid out of the assets available for distribution among the holders of the Company's ordinary shares. Holders of ordinary shares have no conversion or redemption rights. On a show of hands, every holder of an ordinary share present in person or proxy at a general meeting of shareholders shall have one vote with no individual having more than one vote. 6 Directors’ Report (continued) Change of control provisions in significant agreements Certain of the Group’s customer contracts allow the customer to terminate the contract in the event of a change in control of the Company. The Group has negotiated banking facilities with a number of financial institutions, details of which are set out in note 22 to the financial statements.Certain of these facilities require repayment of the facility in the event that the Company becomes controlled by any person or persons acting in concert by whom it was not controlled at the date the facility was entered into. Furthermore certain Group companies have entered capital grant agreements with the Irish government agency, Enterprise Ireland, whereby the Group covenants that the controlling interest in the Company will not change without Enterprise Ireland’s prior written consent, which will not be unreasonably withheld. Additionally, the Company's share option and restricted share unit plans contain change in controlprovisions which allow potentially for the acceleration of the vesting and exercisability of outstanding options and awards of restricted share unit in the event that a change in controloccurs with respect to the Company. Other potential consequences for outstanding share options and restricted share units of a change in control following a takeover bid include the assumption of outstanding awards by the surviving company, if not ICON, or the substitution of options or restricted stock of its ordinary shares or that of its parent. Corporate Governance The Company is listed on the NASDAQ Global Select Market. The Company complies with the corporate governance listing requirements under the NASDAQ marketplace rules. NASDAQ may provide exemptions from certain NASDAQ corporate governance standards to a foreign private issuer in certain circumstances provided that the foreign private issuer properly notifies NASDAQ and makes the required disclosure except to the extent that such exemptions would be contrary to United States federal securities laws. The exemptions that the Company relies on, and the practices the Company adheres to, are as follows: ● The Company is exempt from provisions set forth in NASDAQ Rule 5620(c), which requires each issuer (other than limited partnerships) to provide for a quorum in its by-laws for any meeting of the holders of common stock, which shall in no case be less than 33.33% of the outstanding shares of the issuer’s common voting stock. The Company’s Articles of Association require that only 3 members be present, in person or by proxy, at a shareholder meeting to constitute a quorum. This quorum requirement is in accordance with Irish law and generally accepted business practices in Ireland. ● The Company is exempt from provisions set forth in NASDAQ Rule 5635(c) which requires (other than for certain specified exceptions) shareholder approval prior to the establishment or material amendment of a stock option or purchase plan or other equity compensation arrangement made or materially amended, pursuant to which stock may be acquired by officers, directors, employees or consultants. Irish law does not require shareholder approval with respect to equity compensation arrangements. Accordingly, the 2013 Employees Restricted Share Unit Plan was adopted by the Board of Directors without shareholder approval. ● The Company is exempt from provisions set forth in NASDAQ Rule 5605(b)(2), which requires independent directors to hold regularly scheduled meetings at which only independent directors are present. Irish law does not require independent directors to hold regularly scheduled meetings at which only independent directors are present. The Company holds regularly scheduled meetings which all of the directors may attend. The Company's practices with regard to these requirements are not prohibited by Irish law. 7 Directors’ Report (continued) Significant shareholdings The Company has been notified of the following shareholdings in excess of 3% of the issued share capital of the Company at 31 December 2013: Name % Number of Shares Neuberger Berman LLC Earnest Partners, LLC Wasatch Advisors, Inc. All Directors and Officers as a group Alliance Bernstein L.P. Subsidiary undertakings The information required by the Companies Act, 1963 in relation to subsidiary undertakings is presented in note 31 to the financial statements. Political donations The Group made no disclosable political donations in the period. Going concern The Directors have a reasonable expectation that the Group has adequate resources to continue in operation for the foreseeable future.For this reason, the Group continues to adopt the going concern basis in preparing the financial statements. Books of account The Directors believe that they have complied with the requirements of Section 202 of the Companies Act, 1990 with regard to books of account by employing accounting personnel with appropriate expertise and by providing adequate resources to the financial function. The books of account of the Company are maintained at the registered office. Auditors In accordance with Section 160(2) of the Companies Act, 1963, the auditors, KPMG, Chartered Accountants, will continue in office. On behalf of the Board Declan McKeon Ciaran Murray Director Director 8 Statement of Directors’ Responsibilities Directors’ Responsibilities Statement The Directors are responsible for preparing the Consolidated and Company financial statements, in accordance with applicable law and regulations. Company law requires the Directors to prepare Group and Company financial statements for each financial year.Under that law the Directors are required to prepare the Group financial statements in accordance with International Financial Reporting Standards (“IFRS”) as adopted by the EU and have elected to prepare the Company financial statements in accordance with IFRSs as adopted by the EU and as applied in accordance with the Companies Acts 1963 to 2013. The Group and Company financial statements are required by law and IFRSs as adopted by the EU to present fairly the financial position and performance of the Group and Company. The Companies Acts 1963 to 2013 provide in relation to such financial statements that references in the relevant part of that Act to financial statements giving a true and fair view are references to their achieving a fair presentation. In preparing each of the Group and Company financial statements, the Directors are required to: ● select suitable accounting policies and then apply them consistently; ● make judgments and estimates that are reasonable and prudent; ● state that the financial statements comply with the IFRSs as adopted by the EU, and in the case of the Company, as applied in accordance with the Companies Acts 1963 to 2013; and ● prepare the financial statements on a going concern basis unless it is inappropriate to presume that the Group and Company will continue in business. The Directors are responsible for keeping proper books of account that disclose with reasonable accuracy at any time the financial position of the Company and the Group and enable them to ensure that the financial statements comply with the Companies Acts 1963 to 2013 and, as regards the Group financial statements, Article 4 of the IAS Regulation. They are also responsible for taking such steps as are reasonably open to them to safeguard the assets of the Group and Company and to prevent and detect fraud and other irregularities. The Directors are responsible for the maintenance and integrity of the corporate and financial information included on the Company’s website.Legislation in the Republic of Ireland governing the preparation and dissemination of financial statements may differ from legislation in other jurisdictions. On behalf of the board Declan McKeon Ciaran Murray Director Director 9 Independent Auditor’s Report to the Members of ICON plc We have audited the Group and Company financial statements (‘‘financial statements’’) of ICON Plc for the year ended 31 December 2013 which comprise the Consolidated Income Statement,the Consolidated Statements of Comprehensive Income, the Consolidated and Company Statements of Financial Position, the Consolidated and Company Statements of Cash Flow, the Consolidated and Company Statements of Changes in Equity and the related notes.The financial reporting framework that has been applied in their preparation is Irish law and International Financial Reporting Standards (IFRSs) as adopted by the European Union, and, as regards the Company financial statements, as applied in accordance with the provisions of the Companies Acts 1963 to 2013. This report is made solely to the Company’s members, as a body, in accordance with section 193 of the Companies Act 1990.Our audit work has been undertaken so that we might state to the Company’s members those matters we are required to state to them in an auditor’s report and for no other purpose.To the fullest extent permitted by law, we do not accept or assume responsibility to anyone other than the Company and the Company’s members as a body, for our audit work, for this report, or for the opinions we have formed. Respective responsibilities of directors and auditor As explained more fully in the Directors’ Responsibilities Statement set out on page 9 the Directors are responsible for the preparation of the financial statements giving a true and fair view.Our responsibility is to audit and express an opinion on the financial statements in accordance with Irish law and International Standards on Auditing (UK and Ireland).Those standards require us to comply with the Ethical Standards for Auditors issued by the Auditing Practices Board. Scope of the audit of the financial statements An audit involves obtaining evidence about the amounts and disclosures in the financial statements sufficient to give reasonable assurance that the financial statements are free from material misstatement, whether caused by fraud or error.This includes an assessment of: whether the accounting policies are appropriate to the Group’s and Company’s circumstances and have been consistently applied and adequately disclosed; the reasonableness of significant accounting estimates made by the directors; and the overall presentation of the financial statements.In addition, we read all the financial and non-financial information in the annual report to identify material inconsistencies with the audited financial statements.If we become aware of any apparent material misstatements or inconsistencies we consider the implications for our report. Opinion on financial statements In our opinion: ● the Group financial statements give a true and fair view, in accordance with IFRSs as adopted by the EU, of the state of the Group’s affairs as at 31 December 2013 and of its profit for the year then ended; ● the Company statement of financial position gives a true and fair view, in accordance with IFRSs as adopted by the EU as applied in accordance with the provisions of the Companies Acts 1963 to 2013, of the state of the Company’s affairs as at 31 December 2013; and ● the financial statements have been properly prepared in accordance with the Companies Acts 1963 to 2013 and, as regards the Group financial statements, Article 4 of the IAS Regulation. Matters on which we are required to report by the Companies Acts 1963 to 2013 We have obtained all the information and explanations which we consider necessary for the purposes of our audit. The Company’s statement of financial position is in agreement with the books of account and, in our opinion, proper books of account have been kept by the Company. In our opinion the information given in the Directors’ report is consistent with the financial statements. The net assets of the Company, as stated in the statement of financial position are more than half of the amount of its called-up share capital and, in our opinion, on that basis there did not exist at 31 December 2013 a financial situation which under Section 40(1) of the Companies (Amendment) Act, 1983 would require the convening of an extraordinary general meeting of the Company. 10 Independent Auditor’s Report to the Members of ICON plc (continued) Matters on which we are required to report by exception We have nothing to report in respect of the following: Under the Companies Acts 1963 to 2013 we are required to report to you if, in our opinion, the disclosures of Directors’ remuneration and transactions specified by law are not made. Sean O’Keefe For and on behalf of KPMG Chartered Accountants, Statutory Audit Firm 29 April 2014 1 Stokes Place St. Stephen’s Green Dublin 2 Ireland 11 Statement of Accounting Policies Statement of compliance The Group financial statements have been prepared in accordance with International Financial Reporting Standards (IFRS) that are adopted by the European Union (EU) that are effective at 31 December 2013.The Directors have elected to prepare the Company financial statements in accordance with IFRS as adopted by the EU and as applied in accordance with the Companies Acts 1963 to 2013. In accordance with the Companies Acts 1963 to 2013, a company that publishes its Group and Company financial statements together, can take advantage of the exemption in Section 148(8) of the Companies Act 1963 from presenting to its members a Company income statement and related notes that form part of the approved Company financial statements. The Group financial statements have been prepared in accordance with the amendment to IAS 1 Presentation of Financial Statements.This amendment sets overall requirements for the presentation of financial statements, guidelines for their structure and minimum requirements for their content. The revised standard aims to improve users’ ability to analyse and compare information given in financial statements. Basis of preparation These Group and Company financial statements are presented in U.S. dollars and all values are rounded to the nearest thousand ($ ‘000), except where otherwise indicated, this being the reporting currency of the Group. They are prepared on the historical cost basis, except for the measurement at fair value on date of grant of share options, the UK defined benefit pension plan and certain contingent consideration payable on acquisitions.Accounting policies are applied consistently with the prior year, except for the changes in accounting policies as noted below: (i) Change in accounting policy – adoption of IAS 19, Employee Benefits (revised) (“IAS 19R”) The main impact of the adoption of IAS 19R on the financial results of the Group is in the calculation of finance income and charges in respect of post-employment benefit obligations.The previous practice of recognising the expected return on plan assets (presented within finance income) and separately the interest expense on the post-employment benefit obligation (presented within finance expense) is now replaced by the calculation of a single interest amount on the net post-employment benefit liability (or asset) using the discount rate adopted at the beginning of the period. IAS 19R introduces a new term “re-measurements”, which describes the total of actuarial gains and losses, and the difference between actual investment returns and the returns implied by the net interest cost. There is no change in the method of determining the interest rate, which continues to reflect the yield of high quality corporate bonds of comparable maturity to the liabilities of the Group’s post-employment benefit obligations.The adoption of IAS 19R has decreased the profit before taxation as the discount rate applied to plan assets in calculating finance income under IAS 19R is lower than the rate previously used to calculate expected return on plan assets. The restatement has no effect on total comprehensive income, as the restated defined benefit pension finance charge (now included in operating costs) in the income statement is offset by a corresponding adjustment to re-measurements of post-employment benefit arrangements in other comprehensive income.The restatement had no impact on the consolidated statement of financial position, or statement of changes in equity.The effects of these changes on each of the impacted financial statement captions in the 2012 financial statements are set out in the table below. 12 Statement of Accounting Policies (continued) Year ended 31 December 2012 As previously reported $’000 Adjustments $’000 As restated $’000 Income statement Finance income Finance incomeon post-employment benefit assets ) - Finance expense Interest expense on post-employment benefit obligations ) - Other Operation Expenses Plan Finance Costs and Expenses - ) ) Profitfor the Financial Year ) Other comprehensive income Gain on re-measurement of post-employment benefit obligations ) ) ) Statement of cashflows Profitfor the Financial Year ) IAS 19R also requires that past service costs be recognised immediately through profit or loss when they occur, rather than be spread over the remaining estimated working lives of employees. This change has had no effect on the current or comparative reporting period. IAS 19R provides revised guidance on recognition of termination benefits. A liability for these expenses is recognised on the earlier of the date when the entity can no longer withdraw the offer of those benefits, or when the entity recognises costs of restructuring that are within the scope of IAS 37 and involve the payment of termination benefits. There was no impact on the prior year as a result of this revised guidance. (i)Change in accounting policy – adoption of IFRS 13 Fair Value measurement The Group has included the disclosures required under IFRS 13 Fair Value measurement (“IFRS 13”).See note 25 for details.IFRS 13 has not had a significant impact on the results or financial position of the Group. (ii)Amendment to IAS 1 “Financial Statement Presentation” regarding other comprehensive income The Group has included the disclosures required by the amendment to IAS 1, which groups items presented in the statement of other comprehensive income on the basis of whether or not they will potentially be reclassified to the Income Statement in future periods. 13 Statement of Accounting Policies (continued) Key accounting policies which involve significant estimates and judgments The preparation of consolidated financial statements requires management to make estimates and judgments that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Estimates and judgments are based on historical experience and on other factors that are reasonable under current circumstances. Actual results may differ from these estimates if these assumptions prove to be incorrect or if conditions develop other than as assumed for the purposes of such estimates. The following are the critical areas requiring estimates and judgments by management. Revenue Recognition Significant management judgments and estimates must be made and used in connection with the recognition of revenue in each accounting period. Material differences in the amount of revenue in any given period may result if these judgments or estimates prove to be incorrect or if management’s estimates change on the basis of development of the business or market conditions. To date there have been no material differences arising from these judgments and estimates. Revenues are earned by providing a number of different services to clients. These services include clinical trials management, biometric activities, consulting, imaging, contract staffing, informatics and laboratory services. Revenue for services, as rendered, are recognised only after persuasive evidence of an arrangement exists, the sales price is fixed or determinable, risks and rewards have transferred and collectability is reasonably assured. Customers are invoiced upon the achievement of specified contractual milestones. This mechanism, which allows the Group to receive payment from customers throughout the duration of the contract, is not reflective of revenue earned. Revenues are recognised over the period from the awarding of the customer’s contract to study completion and acceptance. This requires an estimate of the total expected revenue, time inputs, contract costs, profitability and expected duration of the clinical trial. The Group regularly reviews the estimate of total contract time to ensure such estimates remain appropriate taking into account actual contract stage of completion, remaining time to complete and any identified changes to the contract scope. Remaining time to complete depends on the specific contract tasks and the complexity of the contract and can include geographical site selection and initiation, patient enrolment, patient testing and level of results analysis required. While the group may routinely adjust time estimates, the estimates and assumptions have historically been accurate in all material respects in the aggregate. If the Group does not reasonably estimate the resources required or the scope of the work to be performed, or does not manage its projects properly within the planned cost or satisfy obligations under the contracts, then future results may be significantly and negatively affected. Goodwill Goodwill is reviewed for impairment annually or more frequently if facts or circumstances warrant such a review.Goodwill is evaluated for impairment by comparing the recoverable amount of the cash-generating unit to the carrying amount of the cash-generating unit to which the goodwill relates. If the recoverable amount is less than the carrying amount an impairment is determined. The recoverable amount of the cash-generating unit is determined using a value-in-use computation based upon discounted net present value cash flow projections for the business.The cash flow projections are for a period of five years forward together with a terminal value calculated in accordance with the Gordon’s terminal value model. Management’s estimates of future cash flows are based upon anticipated growth rates within the CRO industry, expected growth in the Group’s market share and past experience.The key assumptions applied in determining expected future cash flows include management’s estimate of future profitability, replacement capital expenditure requirements, trade working capital investment needs and tax considerations.The Group’s cash flow model is adjusted each year for actual and expected changes in performance. 14 Statement of Accounting Policies (continued) Key accounting policies which involve significant estimates and judgments (continued) Use of different estimates or judgments, particularly with respect to expected profitability could result in a material impairment charge.The Group believes reasonable estimates and judgments have been used in assessing the recoverable amounts of its cash-generating units. Taxation Given the global nature of the business and the multiple taxing jurisdictions in which the Group operates, the determination of the Group’s provision for income taxes requires significant judgments and estimates, the ultimate tax outcome of which may not be certain.Although estimates are believed to be reasonable, the final outcome of these matters may be different than those reflected in the historical income tax provisions and accruals.Such differences could have a material effect on the income tax provision and results in the period during which such determination is made. Deferred tax assets and liabilities are determined using enacted tax rates for the effects of net operating losses and temporary differences between the book and tax bases of assets and liabilities.In assessing the realisability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realised. The ultimate realisation of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. While management considers the scheduled reversal of deferred tax liabilities, and projected future taxable income in making this assessment, there can be no assurance that these deferred tax assets may be realisable. In addition, the Group may also be subject to audits in the multiple taxing jurisdictions in which it operates.These audits can involve complex issues which may require an extended period of time for resolution.Management believe that adequate provisions for income taxes have been made in the financial statements. Contingent Consideration relating to Business Combinations The Group has concluded a number of business combinations in recent years.The fair value of the consideration of a business combination is measured as the aggregate of the fair values at the date of exchange of assets given, liabilities incurred or assumed, and equity instruments issued in exchange for control.The fair value of the consideration of a business combination may include a portion which is contingent upon the achievement of certain future events, such as the achievement of a particular revenue or earnings target.Where a business combination agreement provides for such additional consideration, the amount of the estimated consideration is recognised on the acquisition date at fair value.The accounting treatment of any changes to the estimate in subsequent periods will depend on the classification of the contingent consideration.If the contingent consideration is classified as equity it shall not be re-measured and the settlement shall be accounted for within equity.If the contingent consideration is classified as a liability any adjustment will be accounted for through the consolidated income statement. Significant management judgments and estimates are required in estimating the acquisition date fair value of the additional consideration.Changes in business conditions or the performance of the acquired business could lead to a significant change between our estimate of the acquisition date fair value and amounts payable, which could have a serious impact on our results of operations. 15 Statement of Accounting Policies (continued) Adoption of new IFRS’s and International Financial Reporting Interpretations Committee (IFRIC) Interpretations IFRS and IFRIC Interpretations effective in respect of the 2014 and future financial year-ends The Group has not applied the following standards and interpretations that have been issued which are not yet effective: ● IAS 27 Separate Financial Statements effective 1 January 2014 ● IAS 28 Investments in Associates and Joint Ventures effective 1 January 2014 ● Offsetting Financial Assets and Financial Liabilities (Amendment to IAS 32) effective 1 January 2014 ● IFRS 10 Consolidated Financial Statements effective 1 January 2014 ● IFRS 11 Joint Arrangements effective 1 January 2014 ● IFRS 12 Disclosure of Interests in Other Entities effective 1 January 2014 ● IFRS 9 Financial Instruments (2010) effective 1 January 2015* ● Consolidation for investment entities (Amendments to IFRS 10, IFRS 12, and IAS 27) effective 1 January 2014* ● IAS 36 Impairment of Assets (amendment) effective 1 January 2014* ● Novation of derivatives and continuation of hedge accounting (amendment to IAS 39) effective 1 January 2014* ● IFRIC interpretation 21 Levies effective 1 January 2014* ● IAS 19Employee benefits (amendment) effective 1 July 2014* * Not yet EU endorsed. The Group only apply EU endorsed IFRS The application of the standards and interpretations noted above is not expected to result in significant changes in the Group’s Consolidated Financial Statements. Accounting policies The following accounting policies have been applied consistently in dealing with items which are considered material in relation to the Group’s financial statements. Basis of consolidation The Group financial statements consolidate the financial statements of ICON plc and its subsidiaries. Subsidiaries are consolidated from the date on which control is transferred to the Group and cease to be consolidated from the date on which control is transferred out of the Group. Control exists when the Company has the power, directly or indirectly, to govern the financial and operating policies of an entity so as to obtain economic benefits from its activities. Financial statements of subsidiaries are prepared for the same reporting year as the Company and where necessary, adjustments are made to the results of subsidiaries to bring their accounting policies into line with those used by the Group.The Group will continue to prepare the individual statutory financial statements of subsidiary companies under GAAP applicable in their country of incorporation but adjustments have been made to the results and financial position of such companies to bring their accounting policies into line with those of the Group. All inter-company balances and transactions, including unrealised profits arising from inter-group transactions, have been eliminated in full. Unrealised losses are eliminated in the same manner as unrealised gains except to the extent that there is evidence of impairment. 16 Statement of Accounting Policies (continued) Foreign currency translation The presentation currency of the Group and Company is US dollars ($).The functional currency of the Company is Euros.The Company financial statements have been presented in US dollars due to the Company’s international operations and profile.Results and cash flows of non-dollar denominated undertakings are translated into dollars at the actual exchange rates at the transaction dates or average exchange rates for the year where this is a reasonable approximation. The related statements of financial position are translated at the rates of exchange ruling at the reporting date. Goodwill and fair value adjustments arising on acquisition of a foreign operation are regarded as assets and liabilities of the foreign operation, are expressed in the functional currency of the foreign operation and are recorded at the exchange rate at the date of the transaction, and subsequently retranslated at the applicable closing rates.Adjustments arising on translation of the results of non-dollar undertakings at average rates, and on the restatement of the opening net assets at closing rates, are dealt with in a separate translation reserve within equity. Transactions in currencies different to the functional currencies of operations are recorded at the rate of exchange ruling at the date of the transaction.Monetary assets and liabilities denominated in foreign currencies are retranslated into the functional currency at the rate of exchange at the reporting date.All translation differences, with the exception of translation differences on long term intercompany balances where repayment is not foreseen, are taken to the income statement. Transaction differences on long term intercompany balances where repayment is not foreseen are treated as other comprehensive income in the statement of comprehensive income. The principal exchange rates used for the translation of results, cash flows and statements of financial position into US dollars were as follows: Average Year end Year to 31 December Year to 31 December Year to 31 December 31 December Euro 1:$ Pound Sterling 1:$ On disposal of a foreign operation, accumulated currency translation differences, together with any exchange differences on foreign currency borrowings that provide a hedge of the net investment are recognised in the income statement as part of the overall gain or loss on disposal; the cumulative currency translation differences arising prior to the transition date have been set to zero for the purposes of ascertaining the gain or loss on disposal of a foreign operation subsequent to 1 June 2004. Property, plant and equipment Items of property, plant and equipment are stated at cost less accumulated depreciation and any provisions for impairment losses. Depreciation is calculated to write off the original cost of property, plant and equipment less its estimated residual value over its expected useful life on a straight line basis. Residual values and useful lives of property, plant and equipment are reviewed and adjusted if appropriate at each reporting date. At present it is estimated that all items of property, plant and equipment have no residual value. The estimated useful lives applied in determining the charge to depreciation are as follows: 17 Statement of Accounting Policies (continued) Property, plant and equipment (continued) Years Buildings 40 Computer equipment 2-8 Office furniture and fixtures 8 Laboratory equipment 5 Motor vehicles 5 Leasehold improvements are amortised using the straight-line method over the estimated useful life of the asset or the lease term, whichever is shorter. Assets acquired under finance leases are depreciated over the shorter of their useful economic life and the lease term. On disposal of property, plant and equipment the cost and related accumulated depreciation and impairments are removed from the financial statements and the net amount, less any proceeds, is taken to the income statement. The carrying amounts of the Group’s property, plant and equipment are reviewed at each reporting date to determine whether there is any indication of impairment. Where such an indication exists an impairment review is carried out. An impairment loss is recognised whenever the carrying amount of an asset or its cash generation unit exceeds its recoverable amount. Impairment losses are recognised in the income statement unless the asset is recorded at a revalued amount in which case it is firstly dealt with through the revaluation reserve with any residual amount being transferred to the income statement. Subsequent costs are included in an asset’s carrying amount or recognised as a separate asset, as appropriate, only when it is probable that future economic benefits associated with the item will flow to the Group and the cost of the replaced item can be measured reliably. All other repair and maintenance costs are charged to the income statement during the financial period in which they are incurred. Leased assets – as lessee Finance leases, which transfer to the Group substantially all the risks and benefits of ownership of the leased asset, are capitalised at the inception of the lease at the fair value of the leased asset or if lower the present value of the minimum lease payments.The corresponding liability to the lessor is included in the statement of financial position as a finance lease obligation.Lease payments are apportioned between the finance charges and reduction of the lease obligation so as to achieve a constant rate of interest on the remaining balance of the liability.Finance charges are charged to the income statement as part of finance costs. Capitalised leased assets are depreciated over the shorter of the estimated useful life of the asset or the lease term. Leases where the lessor retains substantially all the risks and benefits of ownership of the assets are classified as operating leases.Operating lease payments are recognised as an expense in the income statement on a straight line basis over the lease term. Lease incentives are recognised over the term of the lease as an integral part of the total lease expense. Investments in subsidiaries - company Investments in subsidiary undertakings are stated at cost less provision for impairment in the Company’s statement of financial position. Loans to subsidiary undertakings which are deemed long term investments in nature, are initially recorded at fair value in the Company statement of financial position and subsequently at amortised cost using an effective interest rate methodology. 18 Statement of Accounting Policies (continued) Business combinations The fair value of a business combination is measured as the aggregate of the fair values at the date of exchange of assets given, liabilities incurred or assumed and equity instruments issued in exchange for control plus the fair value of any investment previously held in the entity. Where a business combination agreement provides for an adjustment to the cost of the acquisition which is contingent upon future events, the amount of the estimated adjustment is recognised on the acquisition date at the acquisition date fair value of this contingent consideration. The accounting treatment of any changes to this estimate in subsequent periods will depend on the classification of the contingent consideration. If the contingent consideration is classified as equity it shall not be re-measured and the settlement shall be accounted for within equity. If the contingent consideration is classified as a liability any adjustments will be accounted for through the consolidated income statement. The assets, liabilities and contingent liabilities of businesses acquired are measured at their fair values at the date of acquisition. In the case of a business combination which is completed in stages, the fair values of the identifiable assets, liabilities and contingent liabilities are re-determined at the date of each transaction. When the initial accounting for a business combination is determined provisionally, any subsequent adjustments to the provisional values allocated to the identifiable assets, liabilities and contingent liabilities are made within twelve months of the acquisition date and presented as adjustments to the original acquisition accounting.Acquisition costs are expensed as incurred. Goodwill The Group measures goodwill at the acquisition date as the fair value of the consideration transferred plus the recognised amount of any non-controlling interests in the acquiree, plus if the business combination is achieved in stages, the fair value of the pre-existing equity interest in the acquiree, less the net recognised amount (generally fair value) of the identifiable assets acquired and liabilities assumed. Goodwill on the acquisition of subsidiaries is included in ‘intangible assets – goodwill and other’. At the acquisition date, any goodwill acquired is allocated to each of the cash-generating units expected to benefit from the combination's synergies. Impairment is determined by assessing the recoverable amount of the cash-generating unit to which the goodwill relates.Where goodwill forms part of a cash-generating unit and part of the operation within that unit is disposed of, the goodwill associated with the operation disposed of is included in the carrying amount of the operation when determining the gain or loss on disposal of the operation. Goodwill disposed of in this circumstance is measured on the basis of the relative values of the operation disposed of and the proportion of the cash-generating unit retained. Following initial recognition, goodwill is measured at cost less any accumulated impairment losses. Goodwill relating to acquisitions post 1 June 2001 and the deemed cost of goodwill carried in the statement of financial position at 1 June 2001 is not amortised. Goodwill is reviewed for impairment annually or more frequently if events or changes in circumstances indicate that the carrying value may be impaired. Impairment of non financial assets The carrying amounts of the Group’s assets, other than deferred tax assets, are reviewed at each reporting date to determine whether there is any indication of impairment.If any such indication exists, the asset’s recoverable amount is estimated.An estimate of the recoverable amount of goodwill is carried out at each reporting date. An impairment loss is recognised in the income statement whenever the carrying amount of an asset or its cash generating unit exceeds its recoverable amount.Impairment losses recognised in respect of cash generating units are allocated first to reduce the carrying amount of any goodwill allocated to cash generating units and then, to reduce the carrying amount of other assets in the unit on a pro rata basis. 19 Statement of Accounting Policies (continued) Impairment of non-financial assets (continued) The recoverable value of assets, other than receivables carried at amortised cost and short term receivables, is the greater of their net selling price and value in use. Value in use is assessed by discounting estimated future cash flows of the asset to their present value or discounting the estimated future cash flows of the cash generating unit where the asset does not generate independent cash flows. Estimated cash flows are discounted using a pre tax discount rate reflecting current market estimates of the time value of money and the risks specific to the asset. The recoverable amount of receivables carried at amortised cost is calculated by discounting the present value of estimated future cash flows of the asset to their present value, discounted at the original effective interest rate.Receivables with a short duration of less than six months are not discounted. Impairment losses in respect of receivables carried at amortised cost are reversed if subsequent increases in the recoverable amount of the asset can be related objectively to an event occurring after the impairment loss was recognised. Impairment losses in respect of other assets, other than goodwill, are reversed if there has been a change in the estimates used to determine recoverable amount.Impairment losses are reversed only to the extent that the carrying amount of the asset does not exceed the carrying value that would have been determined, net of depreciation or amortisation, if no impairment loss had been recognised.Impairment losses in respect of goodwill are not reversed. Intangible assets Other intangible assets are stated at cost less accumulated amortisation and impairment losses. Useful lives of intangibles are reviewed and adjusted if appropriate at each reporting date. Amortisation is charged to the income statement on a straight line basis over the estimated useful lives of intangible assets, currently estimated as follows: Years Computer software 2-8 Customer relationships 3-11 Volunteer list 6 Order backlog 0.8-4 Technology Asset Tradename 4.5-5 Non-compete arrangements 3-5 Inventories Inventories, which comprise laboratory inventories, are stated at the lower of cost and net realisable value. Cost is based on the first-in, first-out principle and includes all expenditure incurred in acquiring the inventories and bringing them to their present location and condition. Cost in the case of raw materials comprises the purchase price and attributable costs, less trade discounts. Net realisable value is the estimated selling price in the ordinary course of business, less selling expenses. Trade and other receivables Trade and other receivables are initially measured at fair value and are thereafter measured at amortised cost using the effective interest rate method less any provision for impairment.A provision for impairment of trade receivables is recognised when there is objective evidence that the Group will not be able to collect all amounts due according to the original terms of the receivables.Impairment losses, and any subsequent recovery of such losses, are recognised in the income statement within ‘other operating expenses’. 20 Statement of Accounting Policies (continued) Current asset investments – available for sale Financial instruments held are classified as current assets and are stated at fair value, with any resultant gain or loss recognised as other comprehensive income in the statement of comprehensive income. The fair value of financial instruments classified as available-for-sale is their market price at the reporting date. Cash and cash equivalents Cash and cash equivalents include cash and highly liquid investments with original maturities of three months or less and are stated at cost, which approximates market value. Trade payables Trade payables are recognised initially at fair value and subsequently measured at amortised cost using the effective interest rate method. Government grants Government grants received that compensate the Group for the cost of an asset are recognised in the statement of financial position initially as deferred income when there is reasonable assurance that it will be received and that the Group will comply with the conditions attaching to it. Such grants are recognised in the income statement over the useful economic life of the asset which is consistent with the depreciation policy of the relevant asset. Grants that compensate the Group for expenses incurred are recognised in the income statement in the same periods in which the expenditure to which they relate is charged. Under grant agreements amounts received may become repayable in full or in part should certain circumstances specified within the grant agreements occur, including downsizing by the Group, disposing of the related assets, ceasing to carry on its business or the appointment of a receiver over any of its assets. The Group has not recognised any such loss contingency having assessed as remote the likelihood of these events arising. Interest bearing loans and borrowings Interest bearing borrowings are recognised initially at fair value. Subsequent to initial recognition, current and non-current interest bearing loans and borrowings are measured at amortised cost with any difference between cost and redemption value being recognised in the income statement over the period of the borrowings on an effective interest basis. Borrowings are classified as current liabilities unless the Group has an unconditional right to defer settlement of the liability for at least 12 months after the reporting date. Provisions A provision is recognised in the statement of financial position when the Group has a present or legal or constructive obligation as a result of a past event, and it is probable that an outflow of economic benefits will be required to settle the obligation.If the effect of the time value of money is material, provisions are determined by discounting the expected future cash flows at a pre-tax rate that reflects the time value of money and, where appropriate, the risks specific to the liability.Where discounting is used, the increase in the provision due to the passage of time is recognised as a finance cost. 21 Statement of Accounting Policies (continued) Provisions (continued) A provision for restructuring is recognised when the Group has approved a detailed and formal restructuring plan, and the restructuring has either commenced or has been announced publicly.Future operating costs are not provided for. A provision for onerous contracts is recognised when the expected benefits to be derived by the Group from a contract are lower than the unavoidable cost of meeting its obligations under the contract. Provisions may also include an element of contingent acquisition consideration. Share capital Ordinary shares are classified as equity.Incremental costs directly attributable to the issue of new shares or options are shown in equity as a deduction, net of tax, from the proceeds. Where ordinary shares are repurchased by the Company they are cancelled and the nominal value of the shares is transferred to a capital redemption reserve fund within equity. Employee benefits (a) Pension and other post-employment benefits Certain companies within the Group operate defined contribution pension plans.A defined contribution plan is a pension plan under which the Group pays fixed contributions into a separate entity. The Group has no legal or constructive obligations to pay further contributions if the fund does not hold sufficient assets to pay all employees the benefits relating to employee service in the current and prior periods.Contributions to defined contribution pension plans are expensed as incurred. The Company operates a defined benefit pension plan for certain of its United Kingdom employees through a subsidiary.A defined benefit plan is a pension plan that is not a defined contribution plan. Typically defined benefit plans define the amount of pension benefit that an employee will receive on retirement, usually dependent on one or more factors such as age, years of service and compensation. Obligations for contributions to defined benefit contribution pension plans are recognised as an expense in the income statement as service is received from the relevant employees. The Group’s net obligation in respect of the defined benefit pension plan is calculated separately by estimating the amount of future benefit that employees have earned in return for their service in the current and prior periods; that benefit is discounted to determine its present value, and the fair value of plan assets deducted.The discount rate used is the yield at the reporting date on iboxx AA 15 index plus 30 basis points. The calculation is performed by a qualified actuary using the projected unit credit method. Under IAS 19R the net finance income/cost are recorded in operating costs in the Income Statement. When benefits of a plan are improved, the portion of the increased benefit relating to the past service by employees is recognised as an expense in the Income Statement on a straight line basis over the average period until the benefits become vested. To the extent that the benefits vest immediately, the expense is recognised immediately in the Income Statement. All actuarial gains and losses as at 1 June 2004, the date of transition to IFRSs, were recognised and adjusted against retained earnings.Actuarial gains and losses arising after this date are recognised as other comprehensive income immediately in the Statement of Comprehensive Income. IAS 19 ‘Employee benefits’ was revised in June 2011 and was effective for the Group’s financial statements for the year commencing 1 January 2013 with restatement of the prior year comparatives. See basis of preparation for details of the impact on the financial statements of adopting IAS19R. 22 Statement of Accounting Policies (continued) Employee benefits (continued) (b) Share-based payments Share-based payments comprise options to acquire ordinary shares in the Company, restricted share units (RSUs) and performance share units (PSUs) in the form of ordinary share entitlements after a certain period of time. These are awarded to the certain key employees of the Group based on service conditions such as term of employment and individualperformance. The fair value of options, RSUs and PSUs granted is recognised as an employee expense with a corresponding increase in equity.The fair value is measured at grant date and spread over the period during which the Directors and other employees become unconditionally entitled to the options, RSU or PSU.The fair value of options granted is measured using a binomial lattice model, taking into account the terms and conditions upon which the options were granted. The fair value of RSUs and PSUs is equal to the market price at date of grant. The total amount to be expensed is determined by reference to the fair value of the options, RSUs or PSUs granted, excluding the impact of any non-market service and performance vesting conditions (for example profitability, sales growth targets). There are no such non-market vesting conditions during the year ended 31 December 2013 in relation to options or RSUs that are expected to vest. The amount recognised as an expense is adjusted to reflect the actual number of share options, RSUs or PSUs that vest. Share-based payments - Company The Company operates a number of share-based payment plans the details of which are presented in note 10 Share-Based Compensation to the Consolidated Financial Statements. The share-based payment expense associated with the share-based payment plans is recognised by the entity which receives services in exchange for the share-based compensation. Share-based payment expense is recognised over the requisite service period for awards of equity instruments to employees based on the grant date fair value of those awards expected to ultimately vest.Forfeitures are estimated on the date of grant and revised if actual or expected forfeiture activity differs materially from original estimates. The income statement of the Company is charged with the expense related to the services received by the Company. The remaining portions of the share-based payments represent a contribution to Company entities and are added to the carrying amount of those investments. Under an agreement, the subsidiaries pay the Company an amount equal to the value of the ordinary shares issued that is in excess of the award exercise price with such amount reducing the Company’s investment in its subsidiaries. The net effect of the grant date fair value of the Company’s share-based compensation to employees of the Company’s subsidiaries and recharges received from those subsidiaries is presented as a movement in financial fixed assets. For more information on financial fixed assets see note 3, Investment in subsidiaries, in the company only financial statements below. Revenue recognition The Group primarily earns revenues by providing clinical research services to its customers. Clinical research services include clinical trials management, biometric activities, consulting, imaging, contract staffing, informatics and laboratory services.Contracts range in duration from a number of months to several years. Revenue is recognised according to the type of service provided as follows: Clinical trials management revenue is recognised on a proportional performance method. Depending on the contractual terms, revenue is either recognised on the percentage of completion method, based on the relationship between hours incurred and the total estimated hours of the trial, or on the unit of delivery method. Biometrics revenue is recognised on a fee-for-service method on the basis of the number of units completed in a period as a percentage of the total number of contracted units.Imaging revenue is recognised on a fee-for- service basis. Consulting revenue is recognised on a fee-for-service basis as the related service is performed.Contract staffing revenue is recognised on a fee-for-service basis, over the time the related service is performed, or in the case of permanent placement, once the candidate has been placed with the client. 23 Statement of Accounting Policies (continued) Revenue recognition (continued) Informatics revenue is recognised on a fee-for-service basis. Informatics contracts are treated as multiple element arrangements, with contractual elements comprising licence fee revenue, support fee revenue and revenue from software services, each of which can be sold separately. Sales prices for contractual elements are determined by reference to objective and reliable evidence of their sales price. Licence and support fee revenues are recognised rateably over the period of the related agreement. Revenue from software services is recognised using the percentage of completion method based on the relationship between hours incurred and the total estimated hours required to perform the service. Laboratory service revenue is recognised on a fee-for-service basis. The Group accounts for laboratory service contracts as multiple element arrangements, with contractual elements comprising laboratory kits and laboratory testing, each of which can be sold separately. Fair values for contractual elements are determined by reference to objective and reliable evidence of their fair values. Non-refundable set-up fees are allocated as additional consideration to the contractual elements based on the proportionate fair values of each of these elements.Revenues for contractual elements are recognised on the basis of the number of deliverable units completed in the period. Contracts generally contain provisions for renegotiation in the event of changes in the scope, nature, duration, volume of services or conditions of the contract. Renegotiated amounts are recognised as revenue by revision to the total contract value arising as a result of an authorised customer change order. Provisions for losses to be incurred on contracts are recognised in full in the period in which it is determined that a loss will result from performance of the contractual arrangement. The difference between the amount of revenue recognised and the amount billed on a particular contract is included in the statement of financial position as unbilled revenue.Normally, amounts become billable upon the achievement of certain milestones, in accordance with pre-agreed payment schedules included in the contract or on submission of appropriate billing detail. Such cash payments are not representative of revenue earned on the contract as revenues are recognised over the period in which the specified contractual obligations are fulfilled.Amounts included in unbilled revenue are expected to be collected within one year and are included within current assets. Advance billings to customers, for which revenue has not been recognised, are recognised as payments on account within current liabilities. In the event of contract termination, if the value of work performed and recognised as revenue is greater than aggregate milestone billings at the date of termination, cancellation clauses provide that the Group is paid for all work performed to the termination date. Reimbursable expenses Reimbursable expenses comprise investigator payments and certain other costs which are reimbursed by clients under terms specific to each contract and are deducted from gross revenue in arriving at net revenue. Investigator payments are accrued based on patient enrolment over the life of the contract.Investigator payments are made based on predetermined contractual arrangements, which may differ from the accrual of the expense. Direct costs Direct costs consist of compensation, associated employee benefits and share-based payments for project-related employees and other direct project-related costs. Other operating expenses Other operating expenses consist of compensation, associated employee benefits and share-based payments for non-project-related employees and other indirect costs associated with the business. Other operating expenses also includes depreciation expense and the amortisation of intangible assets. 24 Statement of Accounting Policies (continued) Exceptional items The Company has used the term “exceptional” to describe certain items which, in management’s view, warrant separate disclosure by virtue of their size or incidence, or due to the fact that certain gains or losses are determined to be non-recurring in nature.Exceptional items may include restructuring, significant impairments, and material changes in estimates. Research and development credits Research and development credits that are provided under the income tax law of the jurisdictions in which the Group operates generally are recognised as a reduction of income tax expense. However, certain tax jurisdictions provide refundable credits that are not dependent on the Group’s ongoing tax status or tax position. In these circumstances the credits are recognised in the income statement in the same periods in which the expenditure to which they related to is charged as a deduction against the related expense. Financing expense Financing expense comprises interest payable on borrowings calculated using the effective interest rate method, finance charges on finance leases, foreign exchange gains and losses on bank loans, non-cash finance charges in respect of contingent consideration and gains and losses on hedging instruments that are recognised in the income statement. Financing expense also includes fees paid on the establishment of loan facilities which are recognised as transaction costs of the loan to the extent that it is probable that some or all of the facility will be drawn down. These fees are deferred and recognised in the Statement of Financial Position and are then amortised to the Consolidated Income Statement over the term the facility is available to the Group. Financing income Interest income is recognised in the income statement as it accrues, using the effective interest rate method and includes interest receivable on funds invested. Income tax Income tax expense in the income statement represents the sum of income tax currently payable and deferred income tax. Income tax currently payable is based on taxable profit for the year. Taxable profit differs from net profit as reported in the income statement because it excludes items of income or expense that are taxable or deductible in other years and further excludes items that are not taxable or deductible. The Group’s liability for income tax is calculated using rates that have been enacted or substantially enacted at the reporting date. Income tax is recognised in the income statement except to the extent that it relates to items recognised directly in equity. Deferred income tax is provided, using the liability method, on all differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes except those arising from non-deductible goodwill or on initial recognition of an asset or liability which affects neither accounting nor taxable profit. Deferred income tax assets and liabilities are measured at the tax rates that are expected to apply in the year when the asset is expected to be realised or the liability to be settled. Deferred tax assets are recognised for all deductible differences, carry forward of unused tax credits and unused tax losses, to the extent that it is probable that taxable profit will be available against which the deductible temporary differences and the carry forward of unused tax credits and unused tax losses can be utilised. The carrying amount of deferred income tax assets is reviewed at each reporting date and reduced to the extent that it is no longer probable that sufficient taxable profit would be available to allow all or part of the deferred income tax asset to be utilised. 25 Statement of Accounting Policies (continued) Earnings per ordinary share Basic earnings per share is computed by dividing the profit for the financial year attributable to ordinary shareholders of the Company by the weighted average number of ordinary shares outstanding during the financial period. Diluted earnings per share is computed by dividing the profit for the financial year attributable to ordinary shareholders of the Company by the weighted average number of ordinary shares in issue after adjusting for the effects of all potential dilutive ordinary shares that were outstanding during the financial period. Segment reporting An operating segment is a component of the Group that engages in business activities from which it may earn revenues and incur expenses, including revenues and expenses that relate to transactions with any of the Group’s other components. The Group determines and presents operating segments based on the information that internally is provided to the Chief Executive Officer (CEO) and Chief Financial Officer (CFO), who together are considered the Group’s chief operating decision maker. An operating segment’s operating results are reviewed regularly by the CEO and CFO to make decisions about resources to be allocated to the segment and assess its performance, and for which discrete financial information is available. Segment results that are reported to the CEO and CFO include items directly attributable to a segment as well as those that can be allocated on a reasonable basis. Segment capital expenditure is the total cost incurred during the period to acquire property, plant and equipment and intangible assets other than goodwill. 26 Consolidated Income Statement Year ended Year ended Year ended Restated Year ended Restated Year ended Restated Year ended 31 December 31 December 31 December 31 December 31 December 31 December Note Excluding Including Excluding Including Exceptional items Exceptional items Exceptional items Exceptional items Exceptional items Exceptional items $’000 $’000 $’000 $’000 $’000 $’000 Gross revenue - - Reimbursable expenses ) - ) ) - ) Net revenue 1 - - Direct costs 7 ) Other operating expenses 7 ) Operating profit ) ) Financing income 3 - - Financing expense 4 ) - ) ) - ) Profit before taxation ) ) Income tax expense ) Profit for the financial year ) ) Attributable to: Equity holders of the Company 24 ) ) Earnings per ordinary share Basic 6 - Diluted 6 - On behalf of the Board Declan McKeon Ciaran Murray Director Director 27 Consolidated Statement of Comprehensive Income for the year ended 31 December 2013 Restated Year ended Year ended 31 December 31 December Note $’000 $’000 Other Comprehensive Income Items that will not be reclassified to profit or loss: Re-measurement of post-employment benefit obligations 9 1,439 732 Total items that will not be reclassified to profit or loss Items that are or may be reclassified subsequently to profit or loss: Currency translation differences 24 Currency impact on long-term intercompany funding 24 ) Tax on currency impact on long-term funding 24 ) ) Unrealised capital gain/(loss) on investments 24 ) Total items that are or may be reclassified to profit or loss Other comprehensive income for the year, net of tax Profit for the financial year Total comprehensive income for the financial year Attributable to: Equity holders of the Company Total comprehensive income for the financial year On behalf of the Board Declan McKeon Ciaran Murray Director Director 28 Consolidated Statement of Financial Position as at 31 December 2013 31 December 31 December Note ASSETS $’000 $’000 Non-current assets Property, plant and equipment 11 Intangible assets – goodwill and other 12 Other non-current assets 16 Deferred tax assets 5 Total non-current assets Current assets Inventories 14 Accounts receivable 15 Unbilled revenue Other current assets 16 Current taxes receivable Current asset investments 17 Cash and cash equivalents 18 Total current assets Total assets EQUITY Share capital 23 Share premium Share based payment reserve 24 Capital redemption reserve 24 Other reserves 24 Foreign currency translation reserve 24 ) Current asset investment - fair value reserve 24 - Retained earnings 24 Total equity attributable to equity holders LIABILITIES Non-current liabilities Non-current other liabilities 19 Deferred tax liabilities 5 Total non-current liabilities Current liabilities Accounts payable Payments on account Accrued and other liabilities 19 Provisions 20 Current tax payable Total current liabilities Total liabilities Total equity and liabilities On behalf of the Board Declan McKeon Ciaran Murray Director Director 29 Consolidated Statement of Changes in Equity for the year ended 31 December 2013 Number of shares Share Capital Share Premium Capital Redemption Reserve Share Based Payment Reserve Other Reserves Currency Reserve Current Asset Investment Fair value Reserve Retained Earnings Total $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 Balance at 1 January 2013 ) Total comprehensive income for the year: Profit for the year - Other Comprehensive Income: Foreign currency translation - Currency impact on long-term funding - ) - - ) Tax on currency impact of long term funding - ) - - ) Unrealised capital loss on investments - ) - ) Employee benefits - Total other comprehensive income - ) Total comprehensive income for the year - ) Transactions with owners, recorded directly in equity Share-based payment - Exercise of share options - Issue of Restricted Share Units - 4 - 4 Share issue costs - - ) - ) Tax benefit excess on exercise of options - Deferred tax movement on unexercised options - Transfer of exercised and expired share–based awards - ) - Non-distributable reserves - 80 - - ) - Total contributions by and distributions to owners - 80 - - Total transactions with owners - 80 - - Balance at 31 December 2013 - 30 Consolidated Statement of Changes in Equity for the year ended 31 December 2012 (Restated) Number of shares Share Capital Share Premium Capital Redemption Reserve Share Based Payment Reserve Other Reserves Currency Reserve Current Asset Investment Fair value Reserve Retained Earnings Total $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 $’000 Balance at 1 January 2012 44 ) ) Total comprehensive income for the year: Profit for the year (restated) - Other Comprehensive Income: Foreign currency translation - Currency impact on long-term funding - Tax on currency impact of long term funding - ) - - ) Unrealised capital gain on investments - Employee benefits (restated) - Total other comprehensive income (restated) - Total comprehensive income for the year - Transactions with owners, recorded directly in equity Share-based payment - Exercise of share options 68 - Share issue costs - - ) - ) Repurchase of ordinary shares ) ) - 56 - ) ) Share repurchase costs - ) ) Tax benefit excess on exercise of options - Deferred tax movement on unexercised options - Transfer of exercised and expired share–based awards - ) - Non-distributable reserves - ) - Total contributions by and distributions to owners 12 56 - - ) Total transactions with owners 12 56 - - ) Balance at 31 December 2012 ) Further details of the reserves above are detailed in note 24 31 Consolidated Statement of Cash Flows for the year ended 31 December 2013 Note Year ended Restated Year ended 31 December 31 December $’000 $’000 Profit for the financial year Adjustments to reconcile net income to net cash generated from operating activities Loss on disposal of property, plant and equipment Depreciation 11 Amortisation of intangible assets 12 Amortisation of grants ) ) Share based payment 10 Financing income 3 ) ) Financing expense 4 Defined benefit pension service costs 9 Defined benefit pension finance costs Income tax expense 5 Operating cash inflow before changes in working capital Increase in accounts receivable ) ) (Increase)/decrease in unbilled revenue ) (Increase)/decrease in other current assets ) Increase in other non current assets ) ) Decrease/(increase) in inventory ) (Decrease)/increase in accounts payable ) Increase in payments on account Increase in accrued and other liabilities and provisions Increase in non current other liabilities and provisions Cash provided by operations Income taxes paid ) ) Employer contribution defined benefit pension scheme 9 ) ) Interest received Interest paid ) ) Receipt of government grants Net cash inflow from operating activities Investing activities Purchase of property, plant and equipment ) ) Purchase of intangible assets ) ) Purchase of subsidiary undertakings ) ) Cash acquired with subsidiary undertakings Sale of current asset investments Purchase of current asset investments ) ) Net cash used in investing activities ) ) Financing activities Tax benefit from the exercise of share options Proceeds from exercise of share options Share issuance costs ) ) Repurchase of ordinary shares - ) Share repurchase costs - ) Net cash used in financing activities ) Net Increase/(decrease) in cash and cash equivalents ) Effect of exchange rate changes Cash and cash equivalents at start of year Cash and cash equivalents at end of year 32 Notes to Consolidated Financial Statements for the year ended 31 December 2013 1. Segmental information The Group is a contract research organisation (“CRO”), providing outsourced development services on a global basis to the pharmaceutical, biotechnology and medical device industries. It specialises in the strategic development, management and analysis of programmes that support all stages of the clinical development process - from compound selection to Phase I-IV clinical studies. The Group has expanded predominately through internal growth, together with a number of strategic acquisitions to enhance its expertise and capabilities in certain areas of the clinical development process. The Group has the ability to conduct clinical trials in most major therapeutic areas on a global basis and has the operational flexibility to provide development services on a stand-alone basis or as part of an integrated “full service” solution. These services include clinical trials management, biometric activities, consulting, imaging, contract staffing, and informatics. The Group also provides laboratory services through its central laboratory business, which includes the Group’s central laboratories located in Dublin, New York, India, Singapore and China. The Group determines and presents operating segments in accordance with IFRS 8 Operating Segments based on the information that internally is provided to the Chief Executive Officer (CEO) and Chief Financial Officer (CFO), who together are considered the Group’s chief operating decision makers. The Group has determined that it has one operating and reportable segment Clinical research. Historically, the Group organized, operated and assessed its business in two segments, the clinical research segment and the central laboratory segment.In Q1 2013 the Group consolidated and reclassified the results of the former central laboratory segment into the clinical research segment as the central laboratory segment does not reach the thresholds of net revenue, income from operations and total assets as a requirement for being reported as a separate segment.Management determined that its clinical research and central laboratory businesses operate in the same clinical research market, have a similar customer profile, are subject to the same regulatory environment, support the development of new clinical therapies and are so economically similar, reporting their results on an aggregated basis would be more useful to users of the Company’s financial statements. The prior year comparatives have been restated to reflect this change in composition of reportable segment. The Group’s listing for its shares is the NASDAQ market in the United States.Consequently, information reviewed by the chief operating decision makers is prepared in accordance with US generally accepted accounting principles (“US GAAP”) however the information presented below is prepared in accordance with IFRS reporting standards. Reconciliations of the Group’s profit for the financial year and shareholders’ equity from US GAAP to IFRS are set out on pages 114 to 117 of this report. The Group’s areas of operation outside of Ireland include, the United States, the United Kingdom, France, Germany, Italy, Spain, The Netherlands, Sweden, Belgium, Turkey, Poland, Czech Republic, Lithuania, Latvia, Russia, Ukraine, Hungary, Israel, Romania, Canada, Mexico, Brazil, Colombia, Argentina, Chile, Peru, India, China, South Korea, Japan, Thailand, Taiwan, Singapore, The Philippines, Australia, New Zealand, and South Africa. 33 Notes to Consolidated Financial Statements (continued) for the year ended 31 December 2013 1. Segmental information Geographical segment information (EU IFRS) (EU IFRS) Year ended Year ended 31 December 31 December $’000 $’000 External revenue Ireland Rest of Europe United States Rest of World Total (EU IFRS) (EU IFRS) Year ended Year ended 31 December 31 December $’000 $’000 Non-current assets Ireland Europe United States Rest of World Total Certain reclassifications have been made to prior year comparatives to be consistent with the current year presentation. Major customers The following table sets forth the clients which represented 10% or more of the Group's net revenue in each of the periods set out below. 31 December 31 December Client A 26
